      Case 2:18-cv-00002-BMM Document 95-1 Filed 07/29/19 Page 1 of 3



Nadine Nadow
MT Bar # 58353967
601 Cheyenne St., #202
Golden, CO 80403
nnadow@gmail.com
(978) 501-7045


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                    )
JOHN MEYER,                         )
                                    )       Case No. 2:18-CV-0002-BMM
            Plaintiff,              )
      vs.                           )
                                    )
BIG SKY RESORT; SALEWA              )              EXHIBIT 1
NORTH AMERICA                       )
                                    )
            Defendants.             )
                                    )
                                    )
                                    )
                                    )
                                    )
        Case 2:18-cv-00002-BMM Document 95-1 Filed 07/29/19 Page 2 of 3

                                                                                    IAN MCINTOSH
                                                                                    P.O. BOX 10969
                                                                          BOZEMAN, MT 59719-0969
                                                                         TELEPHONE: (406) 556-1430
                                                                          FACSIMILE: (406) 556-1433
                                                                    IMCINTOSH@CROWLEYFLECK.COM




July 17, 2019

VIA U.S. MAIL & E-MAIL
Nadine O. Nadow
601 Cheyenne St., #2020
Golden, CO 80403
nnadow@gmail.com

John Meyer
P.O. Box 412
Bozeman, MT 59771
John@cottonwoodlaw.org

       Re: Meyer v. Big Sky Resort

Dear Nadine:

I am writing to you regarding the Amended Answer to Counterclaim, Affirmative Defenses,
Counterclaim and Jury Demand (Doc. 92) (“Amended Answer and Counterclaim”) that you filed
on July 16, 2019. The Amended Answer and Counterclaim, signed by you as “Co-Counsel for
Plaintiff John Meyer,” was filed in direct violation of the Court’s July 3, 2019 Order (Doc. 89)
(“Order”). The pleading violates Fed. R. Civ. P. 11(b) and is sanctionable under Fed. R. Civ. P.
11(c) and 28 U.S.C. § 1927. If you do not withdraw the offending pleading by July 19, 2019, we
will move for sanctions against you and Mr. Meyer pursuant to 28 U.S.C. § 1927 and, separately,
in accordance with Fed. R. Civ. P. 11(c).

In its July 3, 2019 Order, the Court plainly and explicitly held:

       The Court DENIES Meyer leave to supplement his amended complaint with
       counterclaims of abuse of process and negligent and intentional infliction
       of emotional distress against Big Sky, Crowley Fleck, and McIntosh.

Id. at 17. Despite this clear holding, you filed the Amended Answer and Counterclaim on Mr.
Meyer’s behalf alleging that “Big Sky Resort’s abuse of process claim against Meyer is an abuse
of process itself.” (Doc. 92 at 4.)

The allegations supporting Meyer’s present counterclaim mirror those alleged in Meyer v.
Crowley Fleck PLLP and Big Sky Resort, CV-18-53-BU-BMM (“Meyer II”). As the Court’s
Order reiterates, Meyer’s abuse of process claim against Big Sky in Meyer II was dismissed with
prejudice on November 27, 2018 because Meyer failed to respond to Big Sky’s motion to
        Case 2:18-cv-00002-BMM Document 95-1 Filed 07/29/19 Page 3 of 3
                                                                             Meyer v. Big Sky Resort
                                                                                       July 17, 2019
                                                                                              Page 2

dismiss and because “Meyer had failed to state any plausible claims for relief.” (Doc. 89 at 11.)
In light of the Court’s dismissal order in Meyer II, Meyer’s first attempt to amend his pleading to
allege the same claim against Big Sky that had been dismissed with prejudice in Meyer II was
frivolous and improper.

In its recent Order denying Meyer leave to assert an abuse of process counterclaim against Big
Sky, the Court reached the same conclusion once again. (Doc. 89 at 13-15.) In particular, the
Court held that Big Sky’s alleged effort to obtain a settlement of Meyer’s claims “or otherwise
prevent Meyer from continuing to litigate his instant lawsuit” by filing its abuse of process
counterclaim, and Big Sky’s alleged “aggressive litigation in this matter” is insufficient to show
an abuse of process. Id. The Court thus held that Meyer’s “proposed abuse of process
counterclaim would be subject to dismissal if the Court allowed Meyer leave to supplement the
proposed counterclaim to his amended complaint.” Id. at 14. It accordingly denied Meyer’s
motion to supplement complaint with counterclaims. Id. at 14-15.

That you have filed the Amended Answer and Counterclaim alleging once again a meritless
counterclaim against Big Sky for abuse of process defies the Court’s July 3, 2019 Order, violates
Fed. R. Civ. P. 11(b), and is sanctionable under 28 U.S.C. § 1927 and Fed. R. Civ. P. 11(c).
Please immediately withdraw the offending pleading before we are forced to move for sanctions
against you and Mr. Meyer.

Sincerely,

CROWLEY FLECK PLLP


/s/Ian McIntosh
Ian McIntosh


cc: Brad Condra
